Citation Nr: 1535637	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran requested a Board hearing in a May 2014 substantive appeal.  He requested a postponement of hearing scheduled in November 2014 and February 2015.  The record shows that he cancelled the request for hearing scheduled in June 2015.  Therefore, the Board finds that the request for hearing has been withdrawn.

In correspondence received in August 2015, the Veteran's representative raised the issues of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), and entitlement to increased ratings for all diabetes mellitus, peripheral neuropathy of the lower extremities, and residuals of prostate cancer, and entitlement to service connection for an eye disability due to diabetes.  Those issues has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for chronic fatigue syndrome is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Left upper extremity peripheral neuropathy did not have its onset during active service, was not caused by active service, and was not caused or aggravated by a service-connected disability.  

2.  Right upper extremity peripheral neuropathy did not have its onset during active service, was not caused by active service, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in April 2012 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  The notice was issued prior to the initial adjudication of the claims.  Therefore, the duty to notify was met.

The Veteran's service medical records are associated with the claims file, as are VA medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may be presumed if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Left and Right Upper Extremity Peripheral Neuropathy

The Veteran asserts that he has left and right upper extremity peripheral neuropathy that is related to service-connected diabetes.  He has indicated that at some time in 2010 he started to notice symptoms involving his upper extremities, such as aches and pain in his biceps and neck area.

VA records such as a May 2012 VA examination show that the Veteran has left and right upper extremity peripheral neuropathy.  However, there is no competent medical opinion indicating that left or right upper extremity peripheral neuropathy is related to or aggravated by service-connected diabetes, and the May 2012 VA examiner specifically indicated that no such relationship exists.  The examiner noted that the Veteran was taking gabapentin for upper extremity pains which were not diabetic neuropathy.  The examiner stated that all possible diabetic neuropathy symptoms were in the lower extremities.  The examiner specifically stated that there was no finding of upper extremity diabetic neuropathy.  The symptoms and findings included apparent widespread muscle weakness and were not consistent with diabetic neuropathy.  The examiner found radiculopathy in the upper extremities due to a nonservice-connected cervical spine disability.  

As for the probative value of the VA opinion, the Board observes that the May 2012 VA opinion was based on a review of the Veteran's claims file, examination of the Veteran, and noted the Veteran's assertions concerning his upper extremity disabilities.  The examiner also provided a rationale for the opinion, indicating that the upper extremity peripheral neuropathy was related to the Veteran's nonservice-connected cervical spine disability.

As for direct service connection, the Veteran's service treatment records do not show that any upper extremity neurological disability was noted in service.  Further, the post-service medical records do not show any evidence suggesting a relationship between upper extremity peripheral neuropathy and the Veteran's service.

As for continuity of symptomatology since service, the medical records first show evidence that the Veteran had complaints pertaining to his upper extremities in 2010.  A VA examination dated as late as October 2009 shows that the Veteran denied any symptoms of upper extremity radiculopathy, and physical examination noted no neurological findings related to the upper extremities.  The Board finds that the evidence is not sufficient to establish continuity of upper extremity radiculopathy symptomatology since service.

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  If a Veteran was exposed to a herbicide agent during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The evidence shows that the Veteran did not claim or complain of any upper extremity peripheral neuropathy until decades following separation from service.  As that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis due to exposure to herbicides is not warranted.

The Veteran is competent to provide statements concerning factual matters of which he has direct knowledge, such as experiencing or observing upper extremity symptoms.  However, the evidence does not show that the Veteran has the medical training or expertise to diagnosed upper extremity peripheral neuropathy or provide an etiology opinion.  Those questions cannot be answered by mere observation alone, and are therefore not simple questions subject to lay opinions.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has not submitted any competent evidence relating claimed peripheral neuropathy of the upper extremities to service or any service-connected disabilities.  The most persuasive evidence of record shows that that upper extremity complaints are radiculopathy related to a nonservice-connected cervical spine disability.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claims for service connection for upper extremity peripheral neuropathy, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.


REMAND

The Veteran asserts that he has chronic fatigue syndrome, to include as secondary to service-connected disability.  The Veteran's service-connected disabilities include diabetes and residuals of prostate cancer.

The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  A January 2014 VA record noted that the Veteran might be experiencing "fatigue-associated weakness" but did not elaborate further.  The Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's fatigue symptoms and his military service or a service-connected disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since January 9, 2014.

2.  Then, schedule the Veteran for a VA examination of claimed chronic fatigue syndrome.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue syndrome that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to active service, (c) is proximately due to or the result of any service-connected disability, or (d) was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disability.  A rationale for all requested opinions should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


